148 U.S. 657 (1893)
GIOZZA
v.
TIERNAN.
No. 185.
Supreme Court of United States.
Submitted March 28, 1893.
Decided April 10, 1893.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF TEXAS.
*660 Mr. J.M. Burroughs for appellant.
Mr. C.A. Culberson, Attorney General of the State of Texas, and Mr. R.L. Batts, for appellee.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
*661 As upon the face of the petition it appeared that the validity of the statute of which appellant complains was drawn in question in the state court on the ground of its repugnancy to the Constitution of the United States, and the decision was in favor of its validity, the remedy which should have been sought was by writ of error. But since the Circuit Court held that petitioner was not illegally restrained of his liberty, and the contention was that the proceedings against him were wholly void because the statute regulating the sale of liquors was void, we will not dispose of the case on the narrower ground.
Irrespective of the operation of the federal Constitution and restrictions asserted to be inherent in the nature of American institutions, the general rule is that there are no limitations upon the legislative power of the legislature of a State, except those imposed by its written constitution. There is nothing in the constitution of Texas restricting the power of the legislature in reference to the sale of liquor, and it is well settled that the legislature of that State has the power to regulate the mode and manner and the circumstances under which the liquor traffic may be conducted, and to surround the right to pursue it with such conditions, restrictions and limitations as the legislature may deem proper. Ex parte Bell, 24 Texas App. 428; Bell v. State, 28 Texas App. 96. In these cases, and in the case before us, the law in question was held to be within the legislative power; and, so far as the state constitution is concerned, that conclusion is not reexaminable here. But it is contended that the act conflicts with the provisions of the Fourteenth Amendment, that "no State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws."
The privileges and immunities of citizens of the United States are privileges and immunities arising out of the nature and essential character of the national government, and granted or secured by the Constitution of the United States, *662 and the right to sell intoxicating liquors is not one of the rights growing out of such citizenship. Bartemeyer v. Iowa, 18 Wall. 129.
The amendment does not take from the States those powers of police that were reserved at the time the original Constitution was adopted. Undoubtedly it forbids any arbitrary deprivation of life, liberty or property, and secures equal protection to all under like circumstances in the enjoyment of their rights; but it was not designed to interfere with the power of the State to protect the lives, liberty and property of its citizens, and to promote their health, morals, education and good order. Barbier v. Connolly, 113 U.S. 27, 31; In re Kemmler, 136 U.S. 436.
Nor, in respect of taxation was the amendment intended to compel the State to adopt an iron rule of equality; to prevent the classification of property for taxation at different rates; or to prohibit legislation in that regard, special either in the extent to which it operates or the objects sought to be obtained by it. It is enough that there is no discrimination in favor of one as against another of the same class. Bell's Gap Railroad v. Pennsylvania, 134 U.S. 232; Home Insurance Co. v. New York, 134 U.S. 594; Pacific Express Co. v. Seibert, 142 U.S. 339. And due process of law within the meaning of the amendment is secured if the laws operate on all alike, and do not subject the individual to an arbitrary exercise of the powers of government. Leeper v. Texas, 139 U.S. 462.
This statute affects all persons in Texas engaged in the sale of liquors in exactly the same manner and degree. Whether considered as imposing restrictions upon the sale in the exercise of the police power of the State, or as levying taxes upon occupations under authority of the legislature in that behalf, petitioner was not arbitrarily deprived of his property nor denied the equal protection of the laws.
Repeated decisions of this court have determined that such legislation is not in violation of the Constitution. Crowley v. Christensen, 137 U.S. 86; Eilenbecker v. Plymouth Co., 134 U.S. 31; Kidd v. Pearson, 128 U.S. 1; Mugler v. Kansas, 123 U.S. 623; Foster v. Kansas, 112 U.S. 201.
The decree of the Circuit Court is
Affirmed.